Name: 93/144/EEC: Commission Decision of 8 March 1993 on certain protective measures in respect of salmon from Norway
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  fisheries;  agricultural policy;  Europe;  agricultural activity
 Date Published: 1993-03-09

 Avis juridique important|31993D014493/144/EEC: Commission Decision of 8 March 1993 on certain protective measures in respect of salmon from Norway Official Journal L 056 , 09/03/1993 P. 0048 - 0048COMMISSION DECISION of 8 March 1993 on certain protective measures in respect of salmon from Norway(93/144/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by Decision 92/438/EEC (2), and in particular Article 18 thereof, Whereas Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (3), as last amended by Decision 92/438/EEC, and in particular Article 19 thereof; Whereas there is an incidence in Norway of infectious anaemia in salmon; whereas this disease is causing large losses in Atlantic salmon (Salmo salar) farms affected by it and hence presents a serious threat to the health of the salmon in question; Whereas some Member States have requested that the Commission, purusant to Article 18 (1) of Directive 91/496/EEC and Article 19 (1) of Directive 90/675/EEC, take the necessary measures to prevent the disease in question from entering the Community; Whereas experts from the Community went to Norway to review the situation and to look into ways of ensuring that the risk of infectious anaemia in salmon entering the Community is obivated; Whereas the import into the Community of Norwegian Atlantic salmon, whether live or slaughtered in the noneviscerated state, carries with it the risk of introducing the pathogenic agent causing infectious anaemia in salmon; whereas such import must therefore be forbidden; Whereas the requirements of this Decision must be adapted in the light of the evolution of the zoosanitary situation in Norway, HAS ADOPTED THIS DECISION: Article 1 Member States shall prohibit imports of salmon of the Salmo salar species originating in Norway, whether live or slaughtered in the non-eviscerated state. Article 2 Member States shall alter the measures the apply in trade in order to bring them into line with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision shall apply until 30 April 1993. Article 4 This Decision is addressed to the Member States. Done at Brussels, 8 March 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 56. (2) OJ No L 243, 25. 8. 1992, p. 27. (3) OJ No L 373, 31. 12. 1990, p. 1.